         Case 1:20-cv-09877-PGG Document 1 Filed 11/23/20 Page 1 of 21




DAVID D. LIN (DL-3666)
LAUREN VALLI (LV-7672)
LEWIS & LIN, LLC
81 Prospect Street, Suite 8001
Brooklyn, NY 11201
David@iLawco.com
Lauren@iLawco.com
Telephone: (718) 243-9323
Facsimile: (718) 243-9326

Attorneys for Plaintiffs
DR. MUHAMMAD MIRZA and
ALLIED MEDICAL AND DIAGNOSTIC SERVICES, LLC


                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


 DR. MUHAMMAD MIRZA and ALLIED
 MEDICAL AND DIAGNOSTIC                        Case: 1:20-cv-9877
 SERVICES, LLC,


                                 Plaintiffs,
                                                          COMPLAINT
        vs.

 JOHN DOE #1 a/k/a John D., a Yelp.com
 user, JOHN DOE #2 a/k/a Elizabeth M., a
 Yelp.com user, JOHN DOE #3 a/k/a Robert
 R. a Yelp.com user, JOHN DOE #4 a/k/a
 Zoe C., a Yelp.com user, JOHN DOE #5
 a/k/a Caroline P., a Yelp.com user, JOHN
 DOE #6 a/k/a Yelena P., a Yelp.com user,
 JOHN DOE #7 a/k/a Lana W., a Yelp.com
 user, JOHN DOE #8 a/k/a Zin N., a
 Yelp.com user, JOHN DOE #9 a/k/a Carly
 D., a Yelp.com user,



                                 Defendants.
          Case 1:20-cv-09877-PGG Document 1 Filed 11/23/20 Page 2 of 21




       Plaintiffs Dr. Muhammad Mirza, MD, (“Dr. Mirza” or “Plaintiff Dr. Mirza”) and Allied

Medical and Diagnostic Services, LLC, (“Plaintiff Allied Medical”, collectively with Dr. Mirza,

“Plaintiffs”) by their attorneys Lewis & Lin LLC, for their complaint against Defendants John

Doe #1 a/k/a John D., a Yelp.com user, John Doe #2 a/k/a Elizabeth M., a Yelp.com user, John

Doe #3 a/k/a Robert R. a Yelp.com user, John Doe #4 a/k/a Zoe C., a Yelp.com user, John Doe

#5 a/k/a Caroline P., a Yelp.com user, John Doe #6 a/k/a Yelena P., a Yelp.com user, John Doe

#7 a/k/a Lana W., a Yelp.com user, John Doe #8 a/k/a Zin N., a Yelp.com user, John Doe #9

a/k/a Carly D., a Yelp.com user (collectively, “Defendants”) allege as follows:

                                    STATEMENT OF CASE

   1. This is an action for recovery of damages and injunctive relief arising from

blatant acts of defamation and tortious interference with contracts, in connection with the

publishing of defamatory reviews by Defendants on Yelp.com regarding Plaintiffs.

   2. Defendants created, or caused to be created, reviews for the purpose of publishing the

Defamatory Reviews (defined below). The Defamatory Reviews remain active and, upon

information and belief, are viewed by thousands of visitors each day, and Defendants continue to

defame and injure Plaintiffs with the Defamatory Reviews.

   3. As a result of Defendants’ misconduct, Plaintiffs have been and continue to be

substantially and irreparably harmed.

                                            PARTIES

   4. Plaintiff Dr. Muhammad Mirza, MD (“Dr. Mirza”) is a medical doctor, board-certified

in internal medicine and licensed in the states of New York and New Jersey. Dr. Mirza

is domiciled at 124 Eileen Drive, Cedar Grove, New Jersey 07009. Dr. Mirza is not a public

official and not a public figure.



                                                 2
         Case 1:20-cv-09877-PGG Document 1 Filed 11/23/20 Page 3 of 21




   5.   Plaintiff Allied Medical and Diagnostic Services, LLC (“Allied Medical,”

collectively with “Dr. Mirza,” Plaintiffs) is a limited liability company organized and existing

under the laws of the State of Delaware with its principal place of business in the State of New

York, County of New York. Plaintiff Dr. Mirza is the sole member and principal of Plaintiff

Allied Medical.

   6. The true names and capacities of the Defendants sued herein as John Does are unknown

to Plaintiffs, who sues Defendants under such fictitious names. Defendants created and maintain

the Internet-based, Defamatory Reviews denigrating Plaintiffs on Plaintiffs’ various Yelp.com

profiles. Upon information and belief, and according to their Yelp.com profiles, none of the

defendants are citizens of New Jersey. Upon information and belief, the Defendants are engaged

in commerce in the United States, including within this judicial district. The Defamatory

Reviews do not provide contact information for their authors. If necessary and after discovery,

Plaintiffs will seek leave of court to amend this Complaint to state true names when they are

ascertained.

                                JURISDICTION AND VENUE

   7. This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1332, as this is an action between citizens of different states and the amount in

controversy exceeds $75,000.

   8. This Court has personal jurisdiction over Defendants because, upon

information and belief, they are residents of the State of New York and/or committed tortious

acts within the State which caused injury to Plaintiffs within the State. Thus, personal

jurisdiction over Defendants is also proper in New York pursuant to NY C.P.L.R. § 302(a).

   9. Venue is proper in this judicial district under 28 U.S.C. § 1391(b)(1) and (2),



                                                 3
           Case 1:20-cv-09877-PGG Document 1 Filed 11/23/20 Page 4 of 21




since some, or all, of the conduct that is the subject of this action occurred in this district.

                        BACKGROUND COMMON TO ALL CLAIMS

    10. Dr. Mirza operates a successful and respected medical practice, Plaintiff Allied

Medical.

    11. Dr. Mirza is board-certified in internal medicine and licensed to practice medicine

in New York and New Jersey. Dr. Mirza received his medical degree at the University of

Karachi in Pakistan, in 1995. After that he served as a resident at Kingsbrook Hospital in

Brooklyn, New York, from 1998 to 1999, and then Overlook Hospital, in Summit, New Jersey,

from 1999 to 2001. He then served as a Post-Doctoral Research Fellow at John Hopkins

University Hospital in Baltimore, Maryland.

    12. Dr. Mirza has decades of experience practicing medicine.

    13. Dr. Mirza visits different offices on different days for the convenience of his

patients, but his principal office is at 290 Madison Avenue, 6th Floor, New York, New York

10017.

    14. As part of Dr. Mirza’s medical practice, he offers injections of Botulinum toxin A,

commonly known as “Botox,” manufactured by Allergen PLC, along with cosmetic treatments

using other products.

    15. Botox has various medical applications, but most patients seek out elective

treatments for cosmetic applications. Botox injection into the muscles under facial wrinkles

causes relaxation of those muscles, resulting in the smoothing of the overlying skin.

    16. As with many cosmetic treatments, patients sometimes find that the results of their

procedures do not live up to their expectations.

    17. While most of Plaintiffs’ patients have shared their opinions in a lawful and



                                                   4
          Case 1:20-cv-09877-PGG Document 1 Filed 11/23/20 Page 5 of 21




reasonable manner, a handful of disgruntled patients who have undergone cosmetic procedures

have chosen to voice false and defamatory accusations on Yelp.com, as described below.

                                  The First Defamatory Review
    18. On or about November 21, 2019, Defendant John Doe #1 a/k/a John D., a Yelp.com user

(“Defendant John Doe #1), with the username “John D.” directed the authoring of a harassing

and defamatory user review of Plaintiffs on Yelp.com (accessible as to the public on the Internet

at https://www.yelp.com/biz/mirza-aesthetics-new-york-

9?hrid=DGAHH0Lccny5Q6xdL25qaA&utm_campaign=www_review_share_popup&utm_medi

um=copy_link&utm_source=(direct) (the “First Defamatory Review”).

    19. Specifically, the First Defamatory Review stated as follows:

        Pretty terrible, rude and he's very ugly also he's a scam and a troll artist I think he may
        also be autistic and a little crazy in the head

        (emphasis added.)

    20. The First Defamatory Review is false. Defendant John Doe #1 directed the dissemination

of the First Defamatory Review in such a fashion that no reasonable person would believe that

the statements made therein were opinion, but rather statements of fact about Plaintiffs.

    21. The above statements are knowingly and materially false, and were made to defame

Plaintiffs.

    22. Upon information and belief, Defendant John Doe #1 published the First Defamatory

Review for the sole purpose of harming Plaintiffs’ reputation and causing them to lose revenue

as the statements in the First Defamatory Review bear directly on Plaintiffs’ services,

professional capabilities, business practices, professional hygiene and treatment of their clients—

all key aspects of Plaintiffs’ business and factors that any patient considers before choosing to

see a doctor.


                                                  5
         Case 1:20-cv-09877-PGG Document 1 Filed 11/23/20 Page 6 of 21




   23. It is not possible that Plaintiffs engaged in the conduct alleged in the First Defamatory

Review because Plaintiff Dr. Mirza operates a legitimate business who does not operate scams

nor does he purposely make offensive statements online to get attention or to harm someone else.

Further, Plaintiff Dr. Mirza has never been diagnosed as autistic or with any mental health

condition.

   24. Accordingly, the First Defamatory Review is undeniably false.

                                   The Second Defamatory Review

   25. On or about December 26, 2019, Defendant John Doe #2 a/k/a Elizabeth M. (“Defendant

John Doe #2”), with the username “Elizabeth M.” directed the authoring of a harassing and

defamatory user review of Plaintiffs on Yelp.com (accessible as to the public on the Internet at

https://www.yelp.com/biz/mirza-aesthetics-new-york-6?hrid=GX-

Eoln36Lr9RbgOBjfEfQ&utm_campaign=www_review_share_popup&utm_medium=copy_link

&utm_source=(direct)) (the “Second Defamatory Review”).

   26. Specifically, the Second Defamatory Review stated as follows:

   I should of known purchasing Botox on Groupon probably wasn't a good idea to begin with.
   Dr. Mirza was extremely unprofessional and unsanitary. I drove from Pennsylvania all
   the way to New Jersey (he travels to several states a week) just to end up at a sketchy office
   building where they crammed all of us in a tiny meeting room with a long desk. The room
   was packed, people were even sitting on the floor. Dr. Mirza's assistant or whatever she was,
   came into the room with a clipboard and started taking down names of people who were
   coming to get something done and what they came to get done. She was extremely rude and
   after having certain people wait for hours, she told them he was so overbooked they'd have to
   come back another day. Unfortunately, I was good to stay and had work done with
   him.(would've preferred to not get anything done and be one of the people who had to leave
   looking back at my experience) I was called in to an even sketchier room in the back of the
   building. The room had a computer, a desk, and two office chairs. On the desk Dr. Mirza had
   a huge duffel bag full of hundreds of botox syringes. He literally was just pulling them out of
   his bag as each patient came in. He examined my lips and told me my natural lips were
   "crooked." I told him I wanted a small plump but nothing too dramatic. I had prepaid for 2
   Restylane Syringes which is a hefty amount of product, and he gave me four tiny pinches of
   Juvaderm, which didn't even amount to 1/4 of a syringe. Not only did he give me the wrong
   product, but I paid 500$ worth of botox to maybe get 50$ worth injected. He used a tiny

                                                6
          Case 1:20-cv-09877-PGG Document 1 Filed 11/23/20 Page 7 of 21




    alcohol pad around my lips, sat me in an office chair, didn't even give me time to react, and
    just started injecting right away. Didn't wash his hands before or after the procedure,
    didn't ask me if I was ok, didn't explain a single thing, just finished injecting and lead
    me out the door. I myself was so ready to leave, I didn't ask him about a possible refund for
    the syringes I paid for and never used. Him and I had been communicating via text up until
    the day I got my lips filled and he was very responsive. Once I texted him after my
    appointment about the refund, he never responded. The entire experience was uncomfortable
    from beginning to end and a cheap lip fill is not worth going through all of this. The result of
    my lip injection wasn't too bad after my swelling went away; and I wasn't dissatisfied with
    my result but I would NEVER GO BACK TO HIM. Save yourself time and peace of mind
    and go to an actual professional who knows what they're doing.

    (emphasis added.)

    27. The Second Defamatory Review is false. Defendant John Doe #2 directed the

dissemination of the Second Defamatory Review in such a fashion that no reasonable person

would believe that the statements made therein were opinion, but rather statements of fact about

Plaintiffs.

    28. The above statements are knowingly and materially false, and were made to defame

Plaintiffs.

    29. Upon information and belief, Defendant John Doe #2 published the Second Defamatory

Review for the sole purpose of harming Plaintiffs’ reputation and causing them to lose revenue

as the statements in the Second Defamatory Review bear directly on Plaintiffs’ services,

professional capabilities, business practices, professional hygiene and treatment of their clients—

all key aspects of Plaintiffs’ business and factors that any patient considers before choosing to

see a doctor.

    30. It is not possible that Plaintiffs engaged in the conduct alleged in the Second Defamatory

Review because Plaintiffs take measures to ensure a sanitary practice. Plaintiffs and their

employees always act in a professional manner. Plaintiff Dr. Mirza is a licensed medical

professional who has many years of experience in cosmetic treatments. Plaintiff Dr. Mirza



                                                 7
          Case 1:20-cv-09877-PGG Document 1 Filed 11/23/20 Page 8 of 21




always ensure that the correct product is used and the amount of product that is paid for. Plaintiff

Dr. Mirza also ensures that a patient can ask any questions or express any concerns before,

during and after the procedure. Plaintiffs only use authentic products.

    31. Accordingly, the Second Defamatory Review is undeniably false.

                                     The Third Defamatory Review

    32. On or about January 22, 2020, Defendant John Doe #3 a/k/a Robert R., a Yelp.com user,

with the username “Robert R.” (“Defendant John Doe #3) directed the authoring of a harassing

and defamatory user review of Plaintiffs on Yelp.com (accessible as to the public on the Internet

at https://www.yelp.com/biz/mirza-aesthetics-new-york-9?hrid=N3xJVECus6h-

oBxRHDQmzA&utm_campaign=www_review_share_popup&utm_medium=copy_link&utm_s

ource=(direct)) (the “Third Defamatory Review”).

    33. Specifically, the Third Defamatory Review stated as follows:

    Mirza is a hack. Works out of gym bags in some back end storage room that was
    sketchy and dirty. Felt like we were filming a porno. The man threatened to sue me after
    I showed skepticism. "I WilL mAkE tHeM aLl cRy" yeah ok sue me then, you smell like
    shit and your botox is fake. Stop scamming people.

    And PS, fillers and other aesthetic products need to be refrigerated, not kept in your
    son's basketball duffel collection, you dumb fuck

    (emphasis added.)

    34. The Third Defamatory Review is false. Defendant John Doe #3 directed the

dissemination of the Third Defamatory Review in such a fashion that no reasonable person

would believe that the statements made therein were opinion, but rather statements of fact about

Plaintiffs.

    35. The above statements are knowingly and materially false, and were made to defame

Plaintiffs.


                                                 8
          Case 1:20-cv-09877-PGG Document 1 Filed 11/23/20 Page 9 of 21




    36. Upon information and belief, Defendant John Doe #3 published the Third Defamatory

Review for the sole purpose of harming Plaintiffs’ reputation and causing them to lose revenue

as the statements in the Third Defamatory Review bear directly on Plaintiffs’ services,

professional capabilities, business practices, professional hygiene and treatment of their clients—

all key aspects of Plaintiffs’ business and factors that any patient considers before choosing to

see a doctor.

    37. It is not possible that Plaintiffs engaged in the conduct alleged in the Third Defamatory

Review because Plaintiffs operate out of different commercial office spaces for the convenience

of their patients. Plaintiffs take all measures to ensure a sanitary practice. Further, Plaintiffs do

no use fake Botox and always use all authentic products. Finally, Plaintiffs follow temperature

guidelines from the products’ companies and always have a refrigerator on site.

    38. Accordingly, the Third Defamatory Review is undeniably false.

                                     The Fourth Defamatory Review

    39. On or about February 28, 2020, Defendant John Doe #4 a/k/a Zoe C., a Yelp.com user,

with the username “Zoe C.” (“Defendant John Doe #4”) directed the authoring of a harassing and

defamatory user review of Plaintiffs on Yelp.com (accessible as to the public on the Internet at

https://www.yelp.com/biz/botox-juvederm-doctor-new-york?hrid=pDQvIc_0pZ4LGgU_-

vt8DA&utm_campaign=www_review_share_popup&utm_medium=copy_link&utm_source=(di

rect)) (the “Fourth Defamatory Review”).

    40. Specifically, the Fourth Defamatory Review stated as follows:

        When something seems too good to be true, that's because it is too good to be true. I went
        to dr mirza cuz of the low prices. There's a reason the prices are
        Low that's because filler is diluted. I have been getting my lips done for 6 years. The
        filler usually lasts 6 months. Went to Mirza paid $400 (even tho it was advertises at
        $350) and within 3 weeks the filler had dissolved. Within a month my lips were smaller
        than they were before going to see him.

                                                   9
         Case 1:20-cv-09877-PGG Document 1 Filed 11/23/20 Page 10 of 21




    41. The Fourth Defamatory Review is false. Defendant John Doe #4 directed the

dissemination of the Fourth Defamatory Review in such a fashion that no reasonable person

would believe that the statements made therein were opinion, but rather statements of fact about

Plaintiffs.

    42. The above statements are knowingly and materially false, and were made to defame

Plaintiffs.

    43. Upon information and belief, Defendant John Doe #4 published the Fourth Defamatory

Review for the sole purpose of harming Plaintiffs’ reputation and causing them to lose revenue

as the statements in the Fourth Defamatory Review bear directly on Plaintiffs’ services,

professional capabilities, business practices, professional hygiene and treatment of their clients—

all key aspects of Plaintiffs’ business and factors that any patient considers before choosing to

see a doctor.

    44. It is not possible that Plaintiffs engaged in the conduct alleged in the Fourth Defamatory

Review because Plaintiffs do not dilute the products used on their patients. Further, Plaintiffs

always are fully informed of the price of their services before payment is due.

    45. Accordingly, the Fourth Defamatory Review is undeniably false.

                                     The Fifth Defamatory Review

    46. On or about March 20, 2020, Defendant John Doe #5 a/k/a Caroline P., a Yelp.com user,

with the username “Caroline P.” (“Defendant John Doe #5) directed the authoring of a harassing

and defamatory user review of Plaintiffs on Yelp.com (accessible as to the public on the Internet

at https://www.yelp.com/biz/mirza-aesthetics-new-york-

9?hrid=lZyk8iz4r8aNO6LXTXPlNg&utm_campaign=www_review_share_popup&utm_mediu

m=copy_link&utm_source=(direct)) (the “Fifth Defamatory Review”).


                                                 10
         Case 1:20-cv-09877-PGG Document 1 Filed 11/23/20 Page 11 of 21




    47. Specifically, the Fifth Defamatory Review stated as follows:

    If I can give this place a 0 I would!! Shame on you. Shame on this establishment!! We are in
    a state of national emergency and this imposter of a doctor is posting ads on Instagram to
    lure clients in for 50% Botox. Shame on you!!!!!! Money comes and goes but you only have
    one life!!!!!!

    (emphasis added.)

    48. The Fifth Defamatory Review is false. Defendant John Doe #5 directed the

dissemination of the Fifth Defamatory Review in such a fashion that no reasonable person would

believe that the statements made therein were opinion, but rather statements of fact about

Plaintiffs.

    49. The above statements are knowingly and materially false, and were made to defame

Plaintiffs.

    50. Upon information and belief, Defendant John Doe #5 published the Fifth Defamatory

Review for the sole purpose of harming Plaintiffs’ reputation and causing them to lose revenue

as the statements in the Fifth Defamatory Review bear directly on Plaintiffs’ services,

professional capabilities, business practices, professional hygiene and treatment of their clients—

all key aspects of Plaintiffs’ business and factors that any patient considers before choosing to

see a doctor.

    51. It is not possible that Plaintiffs engaged in the conduct alleged in the Fifth Defamatory

Review because Plaintiff Dr. Mirza is a licensed medical doctor.

    52. Accordingly, the Fifth Defamatory Review is undeniably false.

                                     The Sixth Defamatory Review

    53. On or about August 6, 2020, Defendant John Doe #6 a/k/a Yelena P., a Yelp.com user,

with the username “Yelena P.” (“Defendant John Doe #6”) directed the authoring of a harassing

and defamatory user review of Plaintiffs on Yelp.com (accessible as to the public on the Internet

                                                 11
         Case 1:20-cv-09877-PGG Document 1 Filed 11/23/20 Page 12 of 21




at https://www.yelp.com/biz/mirza-aesthetics-new-york-

9?hrid=SJyIAEe7D5nwtjsC9PpQtg&utm_campaign=www_review_share_popup&utm_medium

=copy_link&utm_source=(direct)) (the “Sixth Defamatory Review”).

    54. Specifically, the Sixth Defamatory Review stated as follows:

    Pop-up quack doctor who will gladly botch up your face and have you pay for it. Yes the
    price sounds enticing, but saline doesn't cost that much and air is free...coz thats what
    you'll be getting. Hell, you might be getting pumped full of windex for all you know!
    Also, if you think that an internist has the same skill set as a dermatologist/plastic
    surgeon/neurologist, think again!!!!
    He completely misplaced the lip filler that resulted in severe granulomas. "Botox" wore of
    within 5 weeks, but not before bunching up a muscle and giving my forehead a horn
    appearance.
    So if you enjoy looking disfigured, you found your perfect "doctor". And for people who
    are not into looking like a sideshow circus freaks: AVOID HIM LIKE A PLAGUE!!!!!

    (emphasis added.)

    55. The Sixth Defamatory Review is false. Defendant John Doe #6 directed the

dissemination of the Sixth Defamatory Review in such a fashion that no reasonable person would

believe that the statements made therein were opinion, but rather statements of fact about

Plaintiffs.

    56. The above statements are knowingly and materially false, and were made to defame

Plaintiffs.

    57. Upon information and belief, Defendant John Doe #6 published the Sixth Defamatory

Review for the sole purpose of harming Plaintiffs’ reputation and causing them to lose revenue

as the statements in the Sixth Defamatory Review bear directly on Plaintiffs’ services,

professional capabilities, business practices, professional hygiene and treatment of their clients—

all key aspects of Plaintiffs’ business and factors that any patient considers before choosing to

see a doctor.




                                                 12
         Case 1:20-cv-09877-PGG Document 1 Filed 11/23/20 Page 13 of 21




   58. It is not possible that Plaintiffs engaged in the conduct alleged in the Sixth Defamatory

Review because Plaintiff Dr. Mirza is a licensed medical professional. Plaintiffs only use

authentic products on their patients and do not inject just “saline” and “air” nor do Plaintiffs

inject their patients with Windex.

   59. Accordingly, the Sixth Defamatory Review is undeniably false.

                                     The Seventh Defamatory Review

   60. On or about June 23, 2020, Defendant John Doe #7 a/k/a Lana W., a Yelp.com user, with

the username “Lana W.” (“Defendant John Doe #7”) directed the authoring of a harassing and

defamatory user review of Plaintiffs on Yelp.com (accessible as to the public on the Internet at

https://www.yelp.com/biz/mirza-aesthetics-new-york-

6?hrid=UgoMOrR0K5hGGux40RCjBQ&utm_campaign=www_review_share_popup&utm_med

ium=copy_link&utm_source=(direct)) (the “Seventh Defamatory Review”).

   61. Specifically, the Seventh Defamatory Review stated as follows:

   Dr. Mirza is the worst medical spa doctor that there is. No matter how pretty you are he will
   make you feel good imperfect and that you need to buy more services. I came in for
   threading, but left with fillers and kybella. He is a crook, most doctors that I go to for
   rejuvenation treatments never suggest procedures on top of the one that I'm getting because
   I'm on the younger side. Dr. Mirza will make women in their late 20s and women in their
   thirties think that their face is hanging off and they must spend a bunch of money and if they
   don't Dr. Mirza will make them think they are aging at a rapid pace. He is a complete con
   artist. From the real reviews(the negative ones) that I have read everyone complains about
   the same stuff: it's dirty, he's fast, rude, intimidates you to upsell- which is horrible
   because many of his clients are insecure about their women, and he dilutes his injectables.
   We honestly have no idea how long he had his products. They are probably counterfeit.
   It's also sketchy that he basically does "pop ups" in locations and is never anywhere to
   be found. I never want this man touching my face. He made me get kybella when at the time
   I was very thin and had a great jawline- he intimidated me by telling me that my skin was
   starting to sag. Once I told my friends and a real doctor they assured me that I never needed
   that done.

   (emphasis added.)




                                                 13
         Case 1:20-cv-09877-PGG Document 1 Filed 11/23/20 Page 14 of 21




    62. The Seventh Defamatory Review is false. Defendant John Doe #7 directed the

dissemination of the Seventh Defamatory Review in such a fashion that no reasonable person

would believe that the statements made therein were opinion, but rather statements of fact about

Plaintiffs.

    63. The above statements are knowingly and materially false, and were made to defame

Plaintiffs.

    64. Upon information and belief, Defendant John Doe #7 published the Seventh Defamatory

Review for the sole purpose of harming Plaintiffs’ reputation and causing them to lose revenue

as the statements in the Seventh Defamatory Review bear directly on Plaintiffs’ services,

professional capabilities, business practices, professional hygiene and treatment of their clients—

all key aspects of Plaintiffs’ business and factors that any patient considers before choosing to

see a doctor.

    65. It is not possible that Plaintiffs engaged in the conduct alleged in the Seventh Defamatory

Review because Plaintiff Dr. Mirza is a licensed medical professional who operates a legitimate

business. Further, Plaintiffs also ensure that the practice engages in necessary procedures to

ensure a sanitary practice. Plaintiff Dr. Mirza does not intimidate his patients to buy more

product nor does he dilute the product purchased by the client. He also does not use counterfeit

products, but only uses authentic products. Plaintiffs operate out of different commercial office

spaces for the convenience of their patients. Plaintiffs also have a primary office location that

they can be reached at, along with an office phone number and email address. Accordingly, the

Seventh Defamatory Review is undeniably false.


                                    The Eighth Defamatory Review




                                                 14
         Case 1:20-cv-09877-PGG Document 1 Filed 11/23/20 Page 15 of 21




    66. On or about July 23, 2020, Defendant John Doe #8 a/k/a Zin N., a Yelp.com user, with

the username “Zin N.” (“Defendant John Doe #8”) directed the authoring of a harassing and

defamatory user review of Plaintiffs on Yelp.com (accessible as to the public on the Internet at

https://www.yelp.com/biz/mirza-aesthetics-new-york-

9?hrid=q5bxT1zhRhKEZhTVlBsJJQ&utm_campaign=www_review_share_popup&utm_mediu

m=copy_link&utm_source=(direct)) (the “Eighth Defamatory Review”).

    67. Specifically, the Eighth Defamatory Review stated as follows:

    I wish i could give -1 star . Did nose filler with him like a few months ago and it was alr gone
    by 1 months or two . And he is very unprofessional. Save your money . Do not let him eat
    your money . Go to somewhere else .

    (emphasis added.)

    68. The Eighth Defamatory Review is false. Defendant John Doe #8 directed the

dissemination of the Eighth Defamatory Review in such a fashion that no reasonable person

would believe that the statements made therein were opinion, but rather statements of fact about

Plaintiffs.

    69. The above statements are knowingly and materially false, and were made to defame

Plaintiffs.

    70. Upon information and belief, Defendant John Doe #8 published the Eighth Defamatory

Review for the sole purpose of harming Plaintiffs’ reputation and causing them to lose revenue

as the statements in the Eighth Defamatory Review bear directly on Plaintiffs’ services,

professional capabilities, business practices, professional hygiene and treatment of their clients—

all key aspects of Plaintiffs’ business and factors that any patient considers before choosing to

see a doctor.




                                                 15
         Case 1:20-cv-09877-PGG Document 1 Filed 11/23/20 Page 16 of 21




    71. It is not possible that Plaintiffs engaged in the conduct alleged in the Eighth Defamatory

Review because Plaintiffs are not engaged in the practice of theft or embezzlement.

    72. Accordingly, the Eighth Defamatory Review is undeniably false.

                                     The Ninth Defamatory Review

    73. On or about August 20, 2020, Defendant John Doe #9 a/k/a Carly D., a Yelp.com user,

with the username “Carly D.” (“Defendant John Doe #9”) directed the authoring of a harassing

and defamatory user review of Plaintiffs on Yelp.com (accessible as to the public on the Internet

at https://www.yelp.com/biz/mirza-aesthetics-new-york-6?hrid=R-

5xV81g48755lZxaODRMA&utm_campaign=www_review_share_popup&utm_medium=copy_l

ink&utm_source=(direct)) (the “Ninth Defamatory Review,” collectively with the First

Defamatory Review, the Second Defamatory Review, the Third Defamatory Review, the

Fourth Defamatory Review, the Fifth Defamatory Review, the Sixth Defamatory Review,

the Seventh Defamatory Review and the Eighth Defamatory Review, the “Defamatory

Reviews”).

    74. Specifically, the Ninth Defamatory Review stated as follows:

        I would give him zero stars if I could. He does not use full syringe and price gauges
        even though it's a "50%" off flash sale. He waters down his fillers and your results
        disappear in a couple of days. He should not be practicing at all and needs to be held
        accountable for his fraudulent practices.

    (emphasis added.)

    75. The Ninth Defamatory Review is false. Defendant John Doe #9 directed the

dissemination of the Ninth Defamatory Review in such a fashion that no reasonable person

would believe that the statements made therein were opinion, but rather statements of fact about

Plaintiffs.



                                                16
         Case 1:20-cv-09877-PGG Document 1 Filed 11/23/20 Page 17 of 21




    76. The above statements are knowingly and materially false, and were made to defame

Plaintiffs.

    77. Upon information and belief, Defendant John Doe #9 published the Ninth Defamatory

Review for the sole purpose of harming Plaintiffs’ reputation and causing them to lose revenue

as the statements in the Ninth Defamatory Review bear directly on Plaintiffs’ services,

professional capabilities, business practices, professional hygiene and treatment of their clients—

all key aspects of Plaintiffs’ business and factors that any patient considers before choosing to

see a doctor.

    78. It is not possible that Plaintiffs engaged in the conduct alleged in the Ninth Defamatory

Review because Plaintiffs inject each of their patients with the full amount of product that they

paid for. Plaintiffs do no price gauge. Plaintiffs do not water down the fillers they inject and do

not engage in fraudulent practices as Plaintiff Dr. Mirza is a licensed medical professional who

operates a legitimate business.

    79. Accordingly, the Ninth Defamatory Review is undeniably false.


                        Damage to Plaintiffs’ Reputations and Business

    80. Plaintiffs have and continue to have contractual relationships with their patients,

customers and vendors.

    81. Defendants scripted and caused to be disseminated the above statements in order to

interfere with Plaintiffs’ contractual relationships with its patients, customers and vendors, and

upon information and belief, to injure Plaintiffs’ business by inducing Plaintiffs’ patients,

customers and vendors and prospective patients to cease doing business with Plaintiffs.




                                                 17
         Case 1:20-cv-09877-PGG Document 1 Filed 11/23/20 Page 18 of 21




    82. Upon information and belief, as a direct and proximate result of Defendants’ defamatory

conduct described herein, a number of Dr. Mirza’s patients (or prospective patients) have refused

to start and/or continue business with Plaintiffs.

    83. While Plaintiffs’ business perseveres, Defendants’ campaign to defame and injure

Plaintiffs have caused their patients significant concern about the propriety of Plaintiffs’ medical

practice, such that the trend of fewer patients is likely and the risk of losing patients is tangible.

Without patients, Plaintiffs will have no business. This damage is in addition to the permanent

and irreparable harm to Plaintiff Dr. Mirza’s professional and personal reputations that

Defendants’ defamatory conduct has caused (and will continue to cause unless enjoined).

                                  FIRST CAUSE OF ACTION
                              [Defamation Per Se and Trade Libel]
    84. Plaintiffs reallege and incorporate by reference Paragraphs 1 through 83 as though fully

set forth herein.

    85. Defendants have intentionally made knowingly false statements of fact about Plaintiffs

via the Defamatory Review.

    86. These statements were made maliciously and willfully, and were intended to cause harm

to Plaintiffs’ business and reputation.

    87. The aforementioned statements were false when made and Defendants knew or should

have known that the statements were false when made.

    88. These statements were made maliciously and willfully, and were intended to cause harm

to Plaintiffs’ personal and professional reputation. The statements were made with reckless

disregard for their truth or falsity or with knowledge of their falsity and with wanton and willful

disregard of the reputation and rights of the Plaintiffs.




                                                  18
         Case 1:20-cv-09877-PGG Document 1 Filed 11/23/20 Page 19 of 21




    89. The aforementioned statements where made of and concerning Plaintiffs, and were so

understood by those who read Defendants’ publication of them.

    90. Among other statements, Defendants falsely accused Plaintiffs of using counterfeit

products.

    91. Defendants’ false statements of fact tend to injure Plaintiffs in their business trade and/or

profession.

    92. These statements were false, and were published to third parties in this county and across

the Internet.

    93. As a result of Defendants’ acts, Plaintiffs have suffered irreparable damage to its

reputation and further damages in the form of lost sales and profits, in an amount to be

determined at trial.

    94. As a result of the willful and malicious nature of the defamation, Plaintiffs are entitled to

punitive damages.

                                SECOND CAUSE OF ACTION
         [Tortious Interference with Contractual Relations and Prospective Contractual
                                         Relations]
    95. Plaintiffs reallege and incorporate by reference Paragraphs 1 through 94 as though fully

set forth herein.

    96. Plaintiffs had existing contracts with Plaintiffs’ patients, customers and vendors and

prospective patients, and reasonably expected that its contractual relationship these would

continue into the future.

    97. Defendants knew of Plaintiffs’ contracts.

    98. By the wrongful conduct described above, Defendants intentionally and improperly

interfered with Plaintiffs’ contracts with Plaintiffs’ patients, customers and vendors and



                                                 19
            Case 1:20-cv-09877-PGG Document 1 Filed 11/23/20 Page 20 of 21




prospective patients, and did so with the intent and purpose of damaging Plaintiffs’ business and

reputation.

     99. Defendants’ interference caused Plaintiffs’ patients, customers and vendors and

prospective patients confusion and to cease doing business with Plaintiffs.

     100.       As a result of Defendants’ actions, Plaintiffs have been and continue to be

damaged in an amount to be determined at trial.

     101.       Plaintiffs have also suffered and will continue to suffer irreparable harm in the

form of damage to their reputations as a result of Defendants’ conduct described herein.

     102.       While an award of damages may be adequate to compensate Plaintiffs for the loss

of particular contracts or patients, an award of damages will not be adequate to compensate

Plaintiffs for the damage to their reputations caused by Defendants. Plaintiffs have suffered and

will continue to suffer irreparable harm unless injunctive relief is granted.


                                             PRAYER FOR RELIEF


WHEREFORE, Plaintiffs pray for judgment against Defendants awarding Plaintiffs:

1.      a Permanent Injunction enjoining and restraining Defendants and their respective agents,

        servants, employees, successors and assigns, and all other persons acting in concert with

        or in conspiracy with or affiliated with Defendants, from disparaging or otherwise

        posting defamatory comments about Plaintiffs;

2.      an Order at the conclusion of the present matter directing Defendants to undertake such

        remedial efforts as the Court deems necessary to restore Plaintiffs’ reputation;

3.      an Order at the conclusion of the present matter directing Defendants to remove the

        Defamatory Reviews;



                                                 20
          Case 1:20-cv-09877-PGG Document 1 Filed 11/23/20 Page 21 of 21




4.       actual damages in an amount to be determined at trial, due to commercial defamation per

         se and trade libel, and an order directing Defendants and their respective agents, servants,

         employees, successors and assigns, and all other persons acting in concert with or in

         conspiracy with or affiliated with Defendants, to remove, delete, or otherwise disable

         such posts;

5.       exemplary or punitive damages in an amount appropriate to punish Defendants and to

         make an example of Defendants to the community;

6.       actual damages in an amount to be determined at trial, but in no event less than $100,000,

         due to common law tortious interference;

7.       attorney’s fees and costs as permitted by law; and

8.       such other relief as the Court deems just and equitable under the circumstances.


Dated:          Brooklyn, New York
                November 23, 2020

                                                       Respectfully submitted,

                                                       Lewis & Lin, LLC



                                                       _/s/ David D. Lin_________
                                                       David D. Lin (DL-3666)
                                                       Lauren Valli (LV-7672)
                                                       81 Prospect Street, Suite 8001
                                                       Brooklyn, NY 11201
                                                       David@ilawco.com
                                                       Lauren@ilawco.com
                                                       Tel. (718) 243-9323
                                                       Fax: (718) 243-9326

                                                       Attorneys for Plaintiffs




                                                  21
